DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. Claims 1-8 are amended. This is a Non-Final Office Action in response to Arguments and Amendments filed 11/09/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Claim Objections
Claims 1-8, 11, 16, and 20 are objected to because of the following informalities:  Claims 1-8 contain amendments that were included in the claim amendments filed 9/23/2021 despite the instant claims being expressly noted as further amending the claims of 9/23/2021 (see Supplemental Response to Final Office Action filed 11/09/2021). Claims 11, 16, and 20 are listed as currently amended but are not.  Appropriate correction is required.	A best effort to represent the current state of the amended claims were made in the office action.
Claim 7 is objected to because “comprise” should read “comprises”. Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 	On p. 8-9 of Arguments, Applicant argues in response to the rejection of Claim 9. Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	Applicant’s arguments, see p 9-11, with respect to the rejection(s) of claim(s) 1 and 16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hodge (US2020/0349345 A1) and Patel et al. (US 2020/0159891 A1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) in view of Hodge (US2020/0349345 A1) further in view of Patel et al. (US 2020/0159891 A1).
As per Claim 1, Husain discloses a system, comprising (Examiner’s note: while particular paragraphs are cited in the below rejection, the entirety of the description of Fig. 4 – [0065-0087] – is essential in understanding the prior art. The aforementioned paragraphs correspond to [0050-0072] in the CIP.  It is noted that the provisional 62/745,072 application support the “rideshare” and “blockchain/ledger” aspect of the invention and the CIP supports the details of Fig. 4): 	at least one memory that stores computer-executable instructions; and 	at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the computer-executable instructions to: 		determine a first state ([0074, 0076, 0078]; Blocks include observation data) associated with a user of a ridesharing vehicle using a first type of device ([0036-0037, 0087]); 		identify a first confirmation of the first state by one or more third devices ([0078]; Wherein another agent performs the confirmation of a block and/or [0077] any of the other agents validating each block of the blockchain).	Husain does not disclose identify a first confirmation of the first state using a building surveillance device that is separate from the vehicle and is a different type of device than the first device.
Hodge et al. teaches the technique of using a camera fixed to infrastructure to verify and confirm the arrival of a vehicle and the identity of the user (i.e. observational data) ([0071]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Hodge et al. with the motivation of better connecting the user and the rideshare vehicle at the point of pickup ([0071]).		Husain further discloses:		add a first transaction to a blockchain, the first transaction comprising a first description of the first state ([0079]; an observation), the first confirmation (confirmation of an/the observation), 		determine a second state associated with the user (Another observation of another Agent 404-408); 		identify a second confirmation of the first state by the one or more third devices (a confirmation of the other observation by any of the other agents); and 		add a second transaction to the blockchain, the second transaction comprising a second description of the second state and the second confirmation (Adding another block based on the second observation).	Husain discloses that observational data includes data from sensors which may be an optical sensor ([0070, 0074]).	Husain does not disclose that the block of the blockchain includes a link to a trip footage of the first state.	However, Patel et al. teaches the known technique of including a link to a video encrypted through blockchain ([0099, 0159]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Patel et al. with the motivation of protect the integrity of the video data.

As per Claim 2, Husain discloses the system of claim 1, wherein the one or more third devices comprise an infrastructural element device ([0068]; agent device 408).

As per Claim 3, Husain discloses the system of claim 1, wherein at least one of the first state or the second state comprises a safety state of the user (E.g. [0070]; sensors may collect data considered safety data, e.g. erratic driving).
As per Claim 7, Husain discloses the system of claim 1, wherein the first transaction further comprise a location of the ridesharing vehicle and a timestamp of the ridesharing vehicle at the location ([0074, 0077]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) in view of Hodge (US 2020/0349345 A1) further in view of Patel et al. (US 2020/0159891 A1) and further in view of Hodge et al. (US 2020/0349666A1).

As per Claim 4, Husain does not disclose the system of claim 3, further comprising computer-executable instructions to: 	cause to present, prior to the user entering the ridesharing vehicle, an indication of one or more possible gestures;	receive, by a camera, a gesture made by the user;Hodge et al. teaches the aforementioned limitations ([0095]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Hodge et al. with the motivation of improving the safety of the system with respect to users.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) in view of Hodge (US2020/0349345 A1) further in view of Patel et al. (US 2020/0159891 A1) and further in view of Davis (US 2021/0029239 A1).
As per Claim 5, Husain does not disclose the system of claim 1, further comprising computer-executable instructions to: 	determine that at least one of the first state or the second state is indicative of an emergency condition associated with the user or the ridesharing vehicle; and 	notify an entity about an occurrence of the emergency condition (It is noted that Husain teaches obtaining observational data including sensed actions and that the system responds and takes actions depending on the observational data. Husain merely does not disclose that the type of observational data is emergency data and then notifying an entity based on the emergency data).	However, Davis teaches the known technique of a user activating a panic button and, in response, notifying an entity ([0024-0025]; Fig. 1 – It is noted that at least the Drawing of provisional 62/877,255 supports the flow chart of Fig. 1 of Davis).	It would have been obvious to one of ordinary skill in the art before the effective filing date of Husain to provide the aforementioned limitations taught by Davis with the motivation of improving the safety of the system with respect to users.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) in view of Hodge (US2020/0349345 A1) further in view of Patel et al. (US 2020/0159891 A1) and further in view of Sawahashi et al. (US 2021/0004929 A1).
As per Claim 6, Husain does not disclose the system of claim 1, wherein the first transaction further comprises a ridesharing status information comprising at least one of: 	an indication that the ridesharing vehicle is travelling to a destination, an indication that the ridesharing vehicle is picking up the user from a pickup location, or an indication that the ridesharing vehicle is dropping off the user at a drop-off location.	However, Sawahashi et al. teaches the aforementioned limitation (Fig. 4; [0039]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Davis with the motivation of improving the ability to identify passengers (Husain already identifies agents. identifying passenger would be a more granular identification of the broader “agents”).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) in view of Hodge (US 2020/0349345 A1) further in view of Patel et al. (US 2020/0159891 A1) further in view of Breitinger (NPL).
As per Claim 8, Husain discloses using hash values as a means for verifying validity of the public ledger/blocks ([0076]).	Husain does not disclose the system of claim 1, wherein the computer-executable instruction to identify the first confirmation of the first state comprise computer-executable instruction to: 	identify that threshold number of third devices generate respective hash values associated with the blockchain; 	determine that the respective hash values do not match a predetermined hash value; and 	transmit a message to the third devices indicative of an occurrence of a hacking event associated with the blockchain.	However, Breitinger teaches the old and well-known technique in the blockchain art to compare a hash value to an expected hash value based on a received hash value (any amount that results in a validity check reads on “identify a threshold”) and generating a message informing a user of the validity of the block (Section 3.5)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Breitinger with the motivation of improving the authenticity of the blockchain.
Claims 9, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) in view Patel et al. (US 2020/0159891 A1).
As per Claim 9, Husain discloses a method, comprising (See Examiner’s notes in the rejection of Claim 1): 	determining a state ([0076, 0078]; Blocks include observation data) associated with a user of a ridesharing vehicle ([0036-0037, 0087]) from at least one first device associated with the ridesharing vehicle (An instance in memory of 402 of the block chain in including a block generated by another vehicle containing observation data associated with another Agent 404-408); ([0078]; Wherein another agent performs the confirmation of a block and/or [0077] any of the other agents validating each block of the blockchain); and 	adding a transaction to a blockchain, the transaction comprising a description of the state ([0079]; an observation) and a confirmation (confirmation of an/the observation).	Husain discloses that observational data includes data from sensors which may be an optical sensor ([0070, 0074]).	Husain does not disclose that the block of the blockchain includes a link to a trip footage of the state, wherein the trip footage of the state includes footage of the user.	However, Patel et al. teaches the known technique of linking a video file to a blockchain and restricting access to the blockchain to certain users ([0099, 0159]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Patel et al. with the motivation of protect the integrity of the video data.

As per Claim 10, Husain discloses the method of claim 9, wherein the one or more second devices comprise an infrastructural element device, another user's device, or another vehicle's device in proximity to the ridesharing vehicle ([0065]; Other agents may comprise a fully self-driving car).
As per Claim 14, Husain discloses the method of claim 9, wherein the transaction further comprises a ridesharing vehicle's location and a timestamp of the ridesharing vehicle at the location ([0074, 0077]).

Claim 16, Husain discloses a non-transitory computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations comprising (See Examiner’s notes in the rejection of Claim 1):  	determining a state ([0076, 0078]; Blocks include observation data) associated with a user of a ridesharing vehicle ([0036-0037, 0087])  from at least one device associated with the ridesharing vehicle (An instance in memory of 402 of the block chain in including a block generated by another vehicle containing observation data associated with another Agent 404-408); 	identifying a confirmation of the state by one or more second devices ([0078]; Wherein another agent performs the confirmation of a block and/or [0077] any of the other agents validating each block of the blockchain); and 	adding a transaction to a blockchain, the transaction comprising a description of the state ([0079]; an observation) and confirmation (confirmation of an/the observation).	Husain discloses that observational data includes data from sensors which may be an optical sensor ([0070, 0074]).	Husain does not disclose that the block of the blockchain includes a link to a trip footage of the state, wherein access to the trip footage is limited to a first type of user.	However, Patel et al. teaches the known technique of linking a video file to a blockchain and restricting access to the blockchain to certain users ([0099, 0159]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Patel et al. with the motivation of protect the integrity of the video data.
Claim 17, Husain discloses the non-transitory computer-readable medium of claim 16, wherein the one or more second devices comprise an infrastructural element device, another user's device, or another vehicle's device in proximity to the ridesharing vehicle ([0065]; Other agents may comprise a fully self-driving car).
Claims 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) in view of Patel et al. (US 2020/0159891 A1) and further in view of Davis (US 2021/0029239 A1).
As per Claim 11, Husain does not disclose the method of claim 9, wherein the state comprises a safety state of the user, and the method further comprises: 	receiving an indication, via a panic button in the ridesharing vehicle, that the safety state of the user comprises an emergency condition; and 	notifying an entity about an occurrence of the emergency condition.	However, Davis teaches the known technique of a user activating a panic button and, in response, notifying an entity ([0024-0025]; Fig. 1 – It is noted that at least the Drawing of provisional 62/877,255 supports the flow chart of Fig. 1 of Davis).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Davis with the motivation of improving the safety of the system with respect to users.
As per Claim 12, Husain does not disclose the method of claim 9, further comprising computer-executable instructions to: 	determine that the state is indicative of an emergency condition associated with the user or the (It is noted that Husain teaches obtaining observational data including sensed actions and that the system responds and takes actions depending on the observational data. Husain merely does not disclose that the type of observational data is emergency data and then notifying an entity based on the emergency data).	However, Davis teaches the known technique of a user activating a panic button and, in response, notifying an entity ([0024-0025]; Fig. 1 – It is noted that at least the Drawing of provisional 62/877,255 supports the flow chart of Fig. 1 of Davis).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Davis with the motivation of improving the safety of the system with respect to users.
As per Claim 18, Husain discloses the non-transitory computer-readable medium of claim 16, wherein the state comprises a safety state of the user, and the non-transitory computer-readable medium further comprises computer-executable instructions to: 	receive, by the device, an indication via a panic button, that the safety state of the user comprises an emergency condition; and 	notify an entity about an occurrence of the emergency condition.	However, Davis teaches the known technique of a user activating a panic button and, in response, notifying an entity ([0024-0025]; Fig. 1 – It is noted that at least the Drawing of provisional 62/877,255 supports the flow chart of Fig. 1 of Davis).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Davis with the motivation of improving the safety of the system with respect to users.

As per Claim 19, Husain does not disclose the non-transitory computer-readable medium of claim 16, further comprising computer-executable instructions to: 	determine that the state is indicative of an emergency condition associated with the user or the ridesharing vehicle; and 	notify an entity about an occurrence of the emergency condition (It is noted that Husain teaches obtaining observational data including sensed actions and that the system responds and takes actions depending on the observational data. Husain merely does not disclose that the type of observational data is emergency data and then notifying an entity based on the emergency data).	However, Davis teaches the known technique of a user activating a panic button and, in response, notifying an entity ([0024-0025]; Fig. 1 – It is noted that at least the Drawing of provisional 62/877,255 supports the flow chart of Fig. 1 of Davis).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Davis with the motivation of improving the safety of the system with respect to users.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) in view of Patel et al. (US 2020/0159891 A1) further in view of Shinga (US 2020/0108744 A1).
As per Claim 13, Husain does not disclose the method of claim 9, wherein the transaction further comprises a ridesharing status information comprising an indication that the ridesharing vehicle is travelling to a destination, wherein the ridesharing status information is determined based on a user seatbelt being buckled.Shinga the aforementioned limitation ([0098-0100]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Shinga with the motivation of improving the ability to identify passengers (Husain already identifies agents. identifying passenger would be a more granular identification of the broader “agents”).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) further in view of Patel et al. (US 2020/0159891 A1) further in view of Breitinger (NPL).
As per Claim 15, Husain discloses using hash values as a means for verifying validity of the public ledger/blocks ([0076]).	Husain does not disclose the method of claim 9, wherein the method further comprises: 	identify that threshold number of second devices generate respective hash values associated with the blockchain; 	determine that the respective hash values do not match a predetermined hash value; and 	transmit a message to the second devices indicative of an occurrence of a hacking event associated with the blockchain.	However, Breitinger teaches the old and well-known technique in the blockchain art to compare a hash value to an expected hash value based on a received hash value (any amount that results in a validity check reads on “identify a threshold”) and generating a message informing a user of the validity of the block (Section 3.5)	It would have been obvious to one of ordinary skill in the art before the effective filing date of Husain to provide the aforementioned limitations taught by Breitinger with the motivation of improving the authenticity of the blockchain.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husain (US 2021/0072033 A1) in view Patel et al. (US 2020/0159891 A1) further in view Bodin (US 2013/0054139 A1).
As per Claim 20, Husain does not disclose the non-transitory computer-readable medium of claim 16, wherein the transaction further comprises a ridesharing status information comprising at least one of: 	an indication that the ridesharing vehicle is travelling to a destination, an indication that the ridesharing vehicle is picking up the user from a pickup location, or an indication that the ridesharing vehicle is dropping off the user at a drop-off location, and wherein the ridesharing status information is determined based on a surveillance system external to the ridesharing vehicle.	However, Bodin teaches the aforementioned limitation ([0035]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husain to provide the aforementioned limitations taught by Davis with the motivation of improving time code tagging by validating the pickup/drop-off time as in Bodin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.